              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                     CIVIL NO. 1:18-cv-00134-MR


CANDY LOSSIAH, Administratrix of )
the Estate of Anthony Edward     )
Lossiah,                         )
                                 )
                   Plaintiff,    )
                                 )             ORDER APPROVING
         vs.                     )             MINOR SETTLEMENT
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Plaintiff’s Motion to Approve

Settlement [Doc. 51].

                              BACKGROUND

     This is a wrongful death action brought pursuant to the Federal Tort

Claims Act, 28 U.S.C. § 2761, et seq. (“FTCA”). The Plaintiff is the widow

and Administratrix of the estate of Anthony Lossiah, a police officer for the

Eastern Band of Cherokee Indians (the “EBCI”). On August 11, 2015,

Lossiah suffered a hip injury while chasing a suspect. He later suffered

complications following treatment at the Cherokee Indian Hospital. The

medical providers who treated Lossiah were employees of the United States




        Case 1:18-cv-00134-MR Document 52 Filed 09/07/21 Page 1 of 9
Department of Health and Human Services’ (“DHHS”) Public Health Service.

Lossiah died at an Asheville hospital on October 6, 2015.

      In her individual capacity, the Plaintiff filed a claim under North

Carolina’s Workers’ Compensation Act, N.C. Gen. Stat. § 97-2, et seq. On

December 8, 2016, the Plaintiff entered into a Settlement Agreement with

the EBCI on behalf of herself and her minor children, Z.E.E.L. and A.C.L.1

On May 12, 2017, the North Carolina Industrial Commission approved the

Settlement Agreement.

      On May 16, 2018, the Plaintiff filed this wrongful death action on behalf

of Lossiah’s estate, alleging the same facts as the workers’ compensation

claim. [Doc. 1]. The Government moved to dismiss the action on the

grounds that the action was barred by exclusive remedy provision of the

North Carolina Workers’ Compensation Act as well as by the settlement

agreement entered with respect to the workers’ compensation claim. [Doc.

8]. The Court denied the Government’s motion [Doc. 22], and the matter

was ultimately set for a bench trial during the Court’s September 13, 2021

trial term.



1 The full names and dates of birth of the minor children are set forth in the Sealed
Addendum to Order Approving Minor Settlement, which has been entered
contemporaneously herewith.
                                          2



         Case 1:18-cv-00134-MR Document 52 Filed 09/07/21 Page 2 of 9
      On July 26, 2021, the parties attended a mediated settlement

conference that resulted in a full and complete settlement of all issues in the

case. [Doc. 47]. Because the parties’ proposed settlement implicates the

rights and property of minor children, the Plaintiff now moves for Court

approval of the settlement. [Doc. 50].

      On September 1, 2021, this matter came on for final hearing before the

Court. Present for the proceeding were attorney Robert B. Long, Jr., as

counsel for the Plaintiff; Assistant United States Attorney Jonathan D.

Letzring, as counsel for the United States; and the Plaintiff Candy Lossiah.

Prior to the hearing, the Court reviewed the following documents with respect

to the Plaintiff’s Motion to Approve Settlement: (1) the Letters Appointing

Plaintiff as Administratrix [Doc. 51-1]; (2) the parties’ Settlement and Release

[Doc. 48: sealed]; and (3) the Affidavit of Counsel [Doc. 49: sealed].

                             FINDINGS OF FACT

      1.      To assess the reasonableness of the Settlement and Release

Agreement, at the hearing on September 3, 2021, the Court requested that

counsel for the Plaintiff and the Defendants give a forecast of their trial

evidence and provide a candid evaluation of the strengths and weaknesses

of the Plaintiff’s claims and any defenses thereto. The parties complied with


                                        3



           Case 1:18-cv-00134-MR Document 52 Filed 09/07/21 Page 3 of 9
the Court’s request and proffered the following details surrounding the

factual and legal circumstances of this matter.

      2.      As explained by the Plaintiff’s counsel, it was ultimately

determined that Lossiah was suffering from a MRSA infection in his hip, but

he did not present with the typical symptoms of an infection. It was the

Plaintiff’s position that the MRSA infection could have been detected if an

MRI had been performed earlier in his treatment, and the Plaintiff had

retained an expert who would have opined that the MRI should have been

performed immediately once Lossiah began worsening but had no confirmed

diagnosis. The Government, on the other hand, had retained three, well-

qualified experts who were prepared to opine that because Lossiah did not

display any signs of infection, obtaining the MRI earlier in the diagnostic

process would not have made an appreciable difference in his treatment.

      3.      Given the strength of the Government’s expert testimony, the

Plaintiff acknowledged that a favorable outcome at trial was uncertain.

Additionally, the Plaintiff’s counsel acknowledged that the settlement amount

offered by the Government at mediation was close to the value that he and

the Plaintiff had hoped to recover at trial.

      4.      From the Government’s perspective, counsel acknowledged that

the Plaintiff was highly sympathetic and that an award at trial could be
                                        4



           Case 1:18-cv-00134-MR Document 52 Filed 09/07/21 Page 4 of 9
substantial. Further, while the Government intended to appeal the denial of

its motion to dismiss, counsel acknowledged that prevailing on appeal was

far from certain. For all these reasons, the parties believe that the settlement

reached is a fair resolution to the Plaintiff’s claims.

      5.       At the hearing held on September 3, 2021, the Plaintiff as the

natural parent and guardian of the minor children, acknowledged that she:

               (a)   had read the settlement documents filed in this matter,

including the Settlement Agreement and Release, and that she understands

and assents to the terms thereof.

              (b)    had an adequate opportunity to confer with counsel

regarding her decision to settle this matter.

              (c)    understands that the settlement documents propose that

certain consideration be paid for the benefit of the minor children.

              (d)    believes, in her capacity as parent of the minor children,

that the proposed settlement is fair and reasonable for the minor children

under the circumstances of this case, particularly as to the nature of the

settlement, the amount of monetary payments to be made under the

settlement, and the proposed disbursements of the settlement funds.




                                        5



           Case 1:18-cv-00134-MR Document 52 Filed 09/07/21 Page 5 of 9
             (e)      understands that, if the Court approves the Settlement

Agreement and Release, the consideration due will be provided as described

in the settlement documents filed herewith.

             (f)      understands that, if the Court approves the Settlement and

Release Agreement, the provision of the consideration for the settlement by

the Defendant will terminate any claims of the minor children against the

Defendant.         She further acknowledged that she understands that her

decision to accept the Settlement and Release Agreement on behalf of the

minor children (if such agreement is approved by the Court) will bind the

minor children and said children will be enjoined from seeking any future

redress against the Defendant, pursuant to the Settlement Agreement and

Release, based upon the acts and omissions alleged in the Complaint.

     6.      Based on all the foregoing, the Court finds that the Settlement

Agreement and Release is fair and reasonable under all of the circumstances

of this case; that the consideration to be provided under the terms of that

Agreement is fair and reasonable; and that the proposed disbursement of

such consideration is fair and reasonable.

     7.      The Court finds that the attorney’s fee requested by Plaintiff’s

counsel is fair and reasonable upon considering the factors outlined by In re

Abrams & Abrams, P.A., 605 F.3d 238, 244 (4th Cir. 2010), including the skill
                                         6



          Case 1:18-cv-00134-MR Document 52 Filed 09/07/21 Page 6 of 9
of the work performed and the degree of success obtained for the minor

children. The Court additionally finds that the costs of litigation requested by

the Plaintiff’s counsel are fair and reasonable, and were necessary to

effectively prosecute this matter.

                           CONCLUSIONS OF LAW

      WHEREFORE, based upon the foregoing findings of fact, the Court

concludes as a matter of law that:

      1.      Minors, because they are legally incompetent to transact

business or give consent for most purposes, need responsible, accountable

adults to handle property or benefits to which they are or become entitled.

N.C. Gen. Stat. § 35A-1201(a)(6). Moreover, where minors are entitled to

receive damages pursuant to the settlement of a wrongful death action, such

settlement must be approved by the Court, even though the minors are not

parties to the wrongful death action. See N.C. Gen. Stat. § 28A-13-3(23).

      2.      The Plaintiff, acting in her capacity as parent and guardian for

the minor children, is competent in all respects and is able to understand the

ramifications of the settlement agreement and release, as well as the effect

such agreement would have upon the minor children, and is competent and

able to execute her duties accordingly.


                                        7



           Case 1:18-cv-00134-MR Document 52 Filed 09/07/21 Page 7 of 9
      3.      Having reviewed the details of the proposed disbursement of

funds for the minor children, including payment dates and amounts, the Court

finds that the extent, nature, and amount of recovery for the minor children

are all fair and reasonable, and the disbursement of such funds as provided

in the Settlement Agreement and Release is in the best interests of the minor

children.

      4.      The disbursement of the settlement proceeds, as set forth in the

Settlement Agreement and Release, benefits the minor children by the way

in which the funds are to be disbursed.         The parties have specifically

informed the Court that all are in agreement as to the manner of distribution

set forth therein and are capable of carrying into effect the same.

      5.      The Plaintiff has bound the minor children herein in the same

manner as if such minors had consented to the settlements as adults.

      6.      The settlement and release agreement should be approved.



                                    ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Approve

Settlement [Doc. 51] is GRANTED, and the parties’ settlement of this matter

is hereby APPROVED.


                                        8



           Case 1:18-cv-00134-MR Document 52 Filed 09/07/21 Page 8 of 9
      IT IS FURTHER ORDERED that the parties shall file a stipulation of

dismissal with respect to all the Plaintiff’s claims against the Defendant within

thirty (30) days of the entry of this Order.

      IT IS SO ORDERED.
                              Signed: September 6, 2021




                                           9



        Case 1:18-cv-00134-MR Document 52 Filed 09/07/21 Page 9 of 9
